•Ford, Judge:
The appeal listed above has been submitted for decision upon a stipulation to the effect that the market value or the price of the involved merchandise at the time of exportation of such merchandise to the United States, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including all costs and charges specified in section 402 (d) of the Tariff Act of 1930, was $3.13% per dozen net packed for the white scarves and $3.16% per dozen net packed for the colored scarves, and that there was no higher foreign value for such or similar merchandise.
Accepting this stipulation as a statement of fact, I find the proper export value for the white scarves to be $3.13% per dozen net packed and $3.16% per dozen net packed for the colored scaiwes. Judgment will be entered accordingly.